DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 objected to because of the following informalities:  line 27, "which when read and execute" should read "which when read and .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a reception unit that receives …, a registration unit that registers…, an obtaining unit that obtains…, a setting unit that sets…., a generating unit that generates…, a display unit that displays…, and a traveling unit configured to cause… first recited in claims 1, 4, 8, 10, 14, 18, and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3, lines 24-25 recites “the individual traveling route for each teaching operation”, however in claim 1 upon which claim 3 depends, only a single teaching operation is recited.  Claim 3 must introduce a plurality of teaching operations if applicant intends for there to be multiple teaching operations recited in claim 3.  Claim 13 recites similar language and is also indefinite in the same way.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Independent claim 1 includes the limitations “…obtaining from a plurality of the individual traveling routes registered with the storage, a plurality of individual traveling routes selected by the operator” and “…set(ting) an order of the plurality of individual traveling routes obtained…”.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations visually observing the selected individual traveling routes and mentally setting an order for the routes obtained.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could observe the selected routes and mentally set an order for the selected routes.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “causing an autonomous traveling device to travel”, there are no limitations in the body of the claim that recite actually controlling the traveling device in some way.  Claim 1 includes “the additional limitations of a reception unit that receives a teaching operation performed by an operator to cause a teaching travel of the autonomous traveling device”; “a registration unit that registers, with a storage, an individual traveling route corresponding to the teaching operation received by the reception unit”; “an obtaining unit”; “a setting unit”; and “a generation unit that generates the traveling route based on the plurality of individual traveling routes obtained by the obtaining unit and the order of the plurality of individual traveling routes set by the setting unit”.  
The receiving a teaching operation step and the registration step are recited at a high level of generality (i.e., as a general means of receiving an operation and storing a traveling route) and amount to mere data gathering, which form in insignificant extra solution activity.  The generating step is also recited at a high level of generality (as a general action of generating a traveling route) and amounts to mere post solution action, which is a form of insignificant extra solution activity.  
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the reception unit, the registration unit, obtaining unit, setting unit, and generating unit are all equivalents of a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not merely insignificant extra-solution activities.  The obtaining of information is recited at a high level of generality, is incidental to the primary process, and is merely a nominal or tangential addition to the claim.
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Claims 11 and 12 are commensurate in scope to claim 1 with the only difference being that claim 11 is directed towards a method and claim 12 is directed toward a non-transitory computer readable storage medium storing a program.  Both the method and stored program perform the same function as the system in claim 1 which could be performed as a mental process, and neither claims 11 or 12 add any additional limitations which integrate the judicial exception into a practical application or add significantly more to the claim.  Therefore, the same subject matter eligibility analysis applies to claims 11 and 12.
Dependent claims 2-9 and 13-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claims 4 and 14, the additional claim element of the display unit is merely another computer which contains a display panel.  The limitation wherein the display unity displays the plurality of individual traveling routes is recited with a high level of generality and is merely insignificant extra-solution activity.  The activity of displaying is incidental to the primary process of generating a traveling route.  Similarly, the limitation wherein the operator selects the traveling routes using the display is merely insignificant extra-solution activity by the same analysis.  Further, in claims 9 and 19, the additional limitation wherein the registration unit registers the generated route is recited with a high level of generality.  The registering (i.e. saving) of data is merely insignificant extra-solution activity which is incidental to the primary process, and is merely a nominal or tangential addition to the claim.
A similar analysis can be applied to all other claims within claims 2-9 and 13-19.  None of the other claims integrate the mental processes recited in claim 1 (nor any further mental processes that the dependent claims recite) into practical applications, nor do they recite additional elements that amount to significantly more than the judicial exception.
The Examiner notes that claims 10 and 20 recite “a traveling unit configured to cause the autonomous traveling device to travel”.  This recitation does add a limitation which integrates the judicial exceptions of claim 1 into a practical application.  The above 101 rejection could potentially be overcome if applicant were to integrate this limitation into claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP-2017182175-A) in view of Gabrecht (U.S. Patent Application Publication 2019/0346853).
Regarding claim 1, Kawai teaches an autonomous traveling system for causing an autonomous traveling device (FIG. 1 Autonomous traveling device 1) to travel based on a traveling route, the system comprising: 
a reception unit (FIG. 1 Handle unit 4) that receives a teaching operation performed by an operator (Page 2, line 33 As shown in FIG. 1, the autonomous traveling device 1 includes… a handle unit 4 that receives a manual operation input of the traveling unit 3) to cause a teaching travel of the autonomous traveling device (Page 10, line 3 In the teaching traveling mode, teaching traveling relating to traveling of the autonomous traveling device 1 according to manual operation of the handle portion 4); 
a registration unit that registers, with a storage, an individual traveling route corresponding to the teaching operation received by the reception unit (Page 6, line 25 In the teaching travel mode, the operation input to the autonomous traveling device of the operator in the work area is stored in accordance with the storage operation…); 
an obtaining unit that obtains, from a plurality of the individual traveling routes registered with the storage, a plurality of individual traveling routes selected by the operator (Page 7, line 30 Specifically, the reproduction travel control unit 31 selects a work travel map 53 in which the reproduction travel mode is to be executed from a plurality of work travel maps 53…); 
However, Kawai does not teach a setting unit that sets an order of the plurality of individual traveling routes obtained by the obtaining unit; and a generation unit that generates the traveling route based on the plurality of individual traveling routes obtained by the obtaining unit and the order of the plurality of individual traveling routes set by the setting unit.
Gabrecht, in the same field of endeavor, teaches a similar system wherein work areas are programmed in a floor cleaning machine via a teaching process.  Gabrecht teaches that the order of the work areas is set by an input from the operator (Paragraph 0035 …the operator determines the work areas, i.e. selects the work areas from a quantity of work areas, and, using the determined or selected work areas, in particular in an intelligent manner, to determine the route, the floor cleaning machine combines or determines which transport paths are necessary for cleaning the determined or selected work areas, in which sequence and direction, for example, the determined or selected work areas and necessary transport paths are to be traveled...) and wherein the system generates routes by combining multiple individual paths into a single route (Paragraph 0035 …the transport path and/or each one of the additional transport paths and/or the work path and/or each one of the additional work paths are stored in the floor cleaning machine, whereby a route is combined from the stored transport path and/or each one of the stored additional transport paths and/or the stored work path and/or each one of the stored additional work paths.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kawai with the teachings of Gabrecht such that the individual routes programmed during the teaching operation may be set in a specific order and combined into one route since wherein Kawai teaches that, in the application of a cleaning machine, a larger area can be cleaned with only having to teach the paths for smaller individual areas (Paragraph 0058 By combining the route and the further route to one total route, for example, a higher cleaning requirement can be addressed in the work area…).
Regarding claims 11 and 12, the limitations of claims 11 and 12 are commensurate in scope with the limitations of claim 1.  Claim 11 recites a method, the entirety of said method being taught by Kawai in view of Gabrecht as set forth in the claim 1 rejection above.  Claim 12 recites a non-transitory computer readable storage medium storing a program, the entirety of the function of said program being taught by Kawai in view of Gabrecht as set forth in the claim 1 rejection above.  Therefore, claims 11 and 12 are rejected by the same prior art set forth in the claim 1 rejection above.
Regarding claim 2, Kawai in view of Gabrecht teaches the system of claim 1 as set forth in the rejection above.  Kawai further teaches wherein the registration unit registers, as the individual traveling route with the storage, a route on which the autonomous traveling device travels during a period from when the reception unit receives an instruction to start the teaching operation to when the reception unit receives an instruction to end the teaching operation (Page 5, line 24 By operating the learning switch 38 (for example, long pressing), the mode switching unit 28 switches the operation mode of the autonomous traveling device 1 to the teaching traveling mode, and the execution of the teaching traveling mode is started. Further, by operating the learning switch 38 again, the execution of the teaching travel mode is completed, and the operation mode of the autonomous travel device 1 is switched to the manual travel mode by the mode switching unit 28.).
Regarding claims 3 and 13, Kawai in view of Gabrecht teaches the system of claims 1 and 2 as set forth in the rejection above.  Kawai further teaches wherein the registration unit registers, with the storage, the individual traveling route for each teaching operation (Page 7, line 3 The teaching travel control unit 30 can store a plurality of work travel maps 53 in the memory 24 and can not only create a new work travel map 53 but also edit a work travel map 53 that has already been stored.).
Regarding claims 4 and 14, Kawai in view of Gabrecht teaches the system of claims 1 and 2 as set forth in the rejection above.  Kawai further teaches a display unit that displays, on a display, the plurality of individual traveling routes registered with the storage (Page 7, line 39 A list of 53 map names is displayed in a selectable manner on the display 40 of the control panel 8.), wherein the obtaining unit obtains a plurality of individual traveling routes selected by the operator from the plurality of individual traveling routes displayed on the display (Page 7, line 40 When the map name is selected using the display 40 and the cross key 41 of the control panel 8, the reproduction travel control unit 31 starts executing the reproduction travel mode according to the work travel map 53 of the map name).
Regarding claims 5 and 15, Kawai in view of Gabrecht teaches the system of claims 1 and 2 as set forth in the rejection above.  
However, Kawai does not teach wherein the setting unit sets an order of selection in which the operator selects the plurality of individual traveling routes as the order of the plurality of individual traveling routes.
Gabrecht further teaches that the direction in which routes are combined and executed may be determined by user input (Paragraph 0057 …a specification of the direction is provided for the route 1, in particular a specification of the direction of the transport path 3 and the additional transport paths…  In other words, the direction 11, 11' of the route 1 can be determined, for example by an operator of the interface...).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kawai in view of Gabrecht with the further teachings of Gabrecht such that the direction in which routes are combined and executed may be determined by user input.  One would have been motivated to make this modification as it provides more flexibility for the user to customize the route based on their preference for order of the individual routes.
Regarding claims 6 and 16, Kawai in view of Gabrecht teaches the system of claims 1 and 2 as set forth in the rejection above.  
However, Kawai does not teach wherein the generation unit generates the traveling route by connecting the plurality of individual traveling routes obtained by the obtaining unit in the order set by the setting unit.
Gabrecht further teaches that when combining multiple work paths and transport paths, they may be connected together end to end into one cohesive route (Paragraph 0035 …the transport path and/or each one of the additional transport paths and/or the work path and/or each one of the additional work paths are stored in the floor cleaning machine, whereby a route is combined from the stored transport path and/or each one of the stored additional transport paths and/or the stored work path and/or each one of the stored additional work paths. FIG. 1 Paths shown connected together to form one route).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kawai in view of Gabrecht with the further teachings of Gabrecht such that when combining multiple work paths and transport paths, they may be connected together end to end into one cohesive route.  As described in the claim 1 rejection above, one would have been motivated to make such a modification since wherein Kawai teaches that, in the application of a cleaning machine, a larger area can be cleaned with only having to teach the paths for smaller individual areas (Paragraph 0058 By combining the route and the further route to one total route, for example, a higher cleaning requirement can be addressed in the work area…).
Regarding claims 7 and 17, Kawai in view of Gabrecht teaches the system of claims 1 and 2 as set forth in the rejection above.  
However, Kawai  does not teach wherein in response to two of the individual traveling routes that are in a consecutive order have different connecting positions, the generation unit generates a supplemental route connecting the connecting positions and generates the traveling route with the plurality of individual traveling routes and the supplemental route.
Gabrecht further teaches that when generating routes, transport paths (i.e. individual traveling routes which are taught) may be connected by work paths (i.e. supplemental routes which are autonomously generated by the system) (Paragraph 0052 …the transport path 3 and/or each one of the additional transport paths 3', 3'', 3''', 3'''', 3''''', 3'''''' is determined by teaching.  Paragraph 0053 …the work path 9 and each one of the additional work paths 9', 9'', 9''', 9'''', 9''''' is autonomously determined by the floor cleaning machine.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kawai in view of Gabrecht with the further teachings of Gabrecht such that supplemental routes may be generated to connect individual traveling routes when generating a route. As described in the claim 1 rejection above, one would have been motivated to make such a modification since wherein Kawai teaches that, in the application of a cleaning machine, a larger area can be cleaned with only having to teach the paths for smaller individual areas (Paragraph 0058 By combining the route and the further route to one total route, for example, a higher cleaning requirement can be addressed in the work area…).
Regarding claims 10 and 20, Kawai in view of Gabrecht teaches the system of claims 1 and 2 as set forth in the rejection above.  
Kawai further teaches a traveling unit (FIG. 1 Traveling unit 3) configured to cause the device to travel (Page 2, line 33 As shown in FIG. 1, the autonomous traveling device1 includes… a traveling unit 3 that causes the device main body 2 to travel…) autonomously (Page 6, line 28 The reproduction travel mode is a mode for autonomously traveling according to a travel route…).
However, Kawai does not teach that the device wherein in response to two of the individual traveling routes that are in a consecutive order have different connecting positions, the traveling unit causes the autonomous traveling device to travel on a supplemental route connecting the connecting positions based on connecting position information indicating the connecting positions and current position information and map information about the autonomous traveling device.
Gabrecht further teaches that when generating routes, transport paths (i.e. individual traveling routes which are taught) may be connected by work paths (i.e. supplemental routes which are autonomously generated by the system) (Paragraph 0052 …the transport path 3 and/or each one of the additional transport paths 3', 3'', 3''', 3'''', 3''''', 3'''''' is determined by teaching.  Paragraph 0053 …the work path 9 and each one of the additional work paths 9', 9'', 9''', 9'''', 9''''' is autonomously determined by the floor cleaning machine.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kawai in view of Gabrecht with the further teachings of Gabrecht such that supplemental routes may be generated to connect individual traveling routes when generating a route. As described in the claim 1 rejection above, one would have been motivated to make such a modification since wherein Kawai teaches that, in the application of a cleaning machine, a larger area can be cleaned with only having to teach the paths for smaller individual areas (Paragraph 0058 By combining the route and the further route to one total route, for example, a higher cleaning requirement can be addressed in the work area…).

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Gabrecht as applied to claims 7, 1, 17, and 2 respectively above, and further in view of Ishijima (U.S. Patent Application Publication 2017/0102702).
Regarding claims 8 and 18, Kawai in view of Gabrecht teaches the system of claims 7 and 17 as set forth in the rejection above.  
However, Kawai as modified by Gabrecht not teach a display unit that displays, on a display, the traveling route generated by the generation unit, wherein the display unit displays the supplemental route in the traveling route on the display in an identifiable manner.
Ishijima, in the same field of endeavor, teaches a similar system wherein a work machine is programmed to move throughout a working area, and travel routes may be generated based on a combination of route segments.  Ishijima teaches a display unit (FIG. 1A Display unit 18) wherein the display displays to the user the generated route after it is generated (Paragraph 0205 The set periphery 50 of the work target zone, the set periphery 51 of the entry prohibited zone, and the generated entire travel route are displayed on the display unit 32…).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kawai in view of Gabrecht with the teachings of Ishijima such that the generated route is displayed after it is generated, since Ishijima teaches wherein the user may desire to review the generated routes and make modifications (Paragraph 0205 …the generated entire travel route are displayed on the display unit 32, and the user can modify the travel route based on input through the operation input unit 31.).
Regarding claims 9 and 19, Kawai in view of Gabrecht teaches the system of claims 1 and 2 as set forth in the rejection above.  
However, Kawai as modified by Gabrecht does not teach wherein the registration unit registers, with the storage, the traveling route generated by the generation unit. 
Ishijima teaches wherein the generated route may be stored in a storage unit after the route is generated (Paragraph 0025 ...a work machine control system including: a storage unit that stores the travel route generated by the travel route generation system...).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kawai in view of Gabrecht with the teachings of Ishijima such that the generated route is stored after it is generated, since Ishijima teaches wherein storing multiple generated routes for later execution allows the user to in the future execute routes only on an as-needed basis (Paragraph 0268 The travel routes may be recorded in the storage unit of the grass mower 1 and one of the travel routes may be selected based on a predetermined selection condition. The date, the day of the week, a work history described later, or the like can be used as the predetermined selection condition.)

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Fritz – U.S. Patent Application Publication 2019/0145058
Huang – U.S. Patent Application Publication 2019/0310090
Lamon – U.S. Patent 11,191,412

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/            Examiner, Art Unit 4164             

/ANNE MARIE ANTONUCCI/            Supervisory Patent Examiner, Art Unit 3666